Citation Nr: 0606231	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  95-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disorder.  

2.  Entitlement to service connection for a urological 
disorder.  

3.  Entitlement to service connection for an ocular disorder.  

4.  Entitlement to service connection for basal cell 
carcinoma.  

5.  Entitlement to service connection for sexual dysfunction.  

6.  Entitlement to service connection for dysphagia.  

7.  Entitlement to service connection for residuals of a head 
injury.  

8.  Entitlement to service connection for a right hip 
disorder.  

9.  Entitlement to service connection for a right leg 
disorder.  

10.  Entitlement to service connection for a left shoulder 
disorder.  

11.  Entitlement to service connection for a left arm 
disorder.  

12.  Entitlement to service connection for a mental disorder 
or anxiety.  

13.  Entitlement to service connection for residuals of a 
right index finger injury.  

14.  Entitlement to service connection for bronchitis.  

15.  Entitlement to service connection for sinusitis.  

16.  Entitlement to service connection for varicose veins.  

17.  Entitlement to service connection for residuals of a 
back injury.  

18.  Entitlement to service connection for fungus of the 
ears.  

19.  Entitlement to service connection for a bilateral wrist 
disorder.  

20.  Entitlement to service connection for a bilateral ankle 
disorder.  

21.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2004 this case was remanded in order to afford 
the veteran an opportunity to testify at a hearing before the 
Board.  

In November 2005, the veteran and his son-in-law, accompanied 
by the veteran's representative, testified at a hearing 
before the undersigned Veteran's Law Judge.  Subsequent to 
the hearing, additional evidence was submitted that was not 
accompanied by a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

Initially, the Board observes that following the RO's 
issuance of the September 2005 Supplemental Statement of the 
Case, the veteran submitted additional evidence pertinent to 
his claims.  No waiver of RO consideration accompanied this 
evidence.  In such a situation, the law requires that the RO 
initially consider the evidence, re-adjudicate the claim, and 
issue an appropriate Supplemental Statement of the Case 
(SSOC).  38 C.F.R. § 19.31, 19.37 (2003).  

In addition, the veteran testified before the Board in 
November 2005 and indicated that he received treatment for 
various of his conditions in service and that other of his 
conditions had their onset in service due to, among other 
things, a plane crash that he was involved in and an accident 
involving a fall from scaffolding aboard ship.  Despite the 
long history of this case, however, the veteran has never 
been afforded a VA examination in connection with his claims 
in order to determine the exact nature of his disabilities, 
and whether any of his current disabilities are related to or 
had their onset in service.  The Board therefore finds that a 
VA examination is warranted to determine the current nature, 
extent and etiology of any conditions found to be present, 
and to determine if the veteran's conditions are related to 
or had their onset during service.  Pursuant to the VCAA, 
such an examination is required to adjudicate the veteran's 
claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.307, 3.309 (2004).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
examination or examinations to 
determine the current nature and extent 
of any conditions, to include a liver 
disorder, a urological disorder, an 
ocular disorder, basal cell carcinoma, 
sexual dysfunction, dysphagia, 
residuals of a head injury, a right hip 
disorder, a right leg disorder, a left 
shoulder disorder, a left arm disorder, 
a mental disorder or anxiety, residuals 
of a right index finger injury, 
bronchitis, sinusitis, varicose veins, 
residuals of a back injury, fungus of 
the ears, a bilateral wrist disorder, a 
bilateral ankle disorder, and a right 
shoulder disorder.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that 
the examiner who is designated to 
examine the veteran reviews the 
evidence in the claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  If the 
examiner diagnoses the veteran as 
having any of the above-mentioned 
conditions, the diagnosis should be 
specified, and an opinion should be 
provided as to whether it is at least 
as likely as not that such condition is 
related to a disease or injury in 
service.  In this regard, the examiner 
should comment on the veteran's 
testimony before the Board regarding 
the onset and causes of his various 
conditions, and should also give an 
opinion regarding whether any of the 
veteran's conditions are the result of 
exposure to radiation or mustard gas in 
service, or are the result of physical 
trauma in service to include a plane 
crash or an accident involving a fall 
from scaffolding aboard ship. 
If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


